FILED

February 12,2018

TN COURT OF
WORKERS’ COMPENSATION
CLAIMS

  

 

ee
: AGRICULTURE a
eee ;

es aie 2

 

Time: 2:19 P.M. EASTERN

  

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT KNOXVILLE
DAVID LEATHERWOOD, ) Docket No. 2017-03-0758
Employee, )
V. )
MAYFIELD DAIRY FARMS, LLC, )
Employer, ) State File No. 30692-2017
And )
LIBERTY MUTUAL INSURANCE )
COMPANY, )
Carrier. ) Judge Pamela B. Johnson

 

EXPEDITED HEARING ORDER
(ON-THE RECORD DETERMINATION)

 

This matter came before the Court on January 29, 2018, upon David
Leatherwood’s Request for Expedited Hearing seeking a decision on the record.
Mayfield Dairy Farms, LLC did not request an evidentiary hearing. The Court issued a
Docketing Notice on January 17, 2018, listing the documents to be considered. Upon
careful consideration of the record, this Court finds it needs no additional information to
determine whether Mr. Leatherwood is likely to prevail at a hearing on the merits of the
claim and decides this matter upon a review of the written materials.

The central legal issue is whether Mr. Leatherwood presented sufficient evidence
to prove he would likely prevail at a hearing on the merits that he is entitled to medical
benefits. For the reasons set forth below, the Court holds Mr. Leatherwood failed to
come forward with sufficient evidence and denies his request for medical benefits.

History of Claim
Mr. Leatherwood worked part-time for Mayfield as a merchandiser. On April 21,

2017, he lost his balance and fell while stocking product in a grocer’s milk cooler. When
he fell, he struck his back on a plastic crate and cut his head. The same day, he reported
the injury to his supervisor, who instructed him to seek medical care at American Family
Care (AFC).'

Mr. Leatherwood told providers at AFC that he fell while pushing a cart of empty
milk crates. He indicated he fell on his bottom but scratched his right ribcage on the edge
of another cart. He also said a falling milk crate scratched his forehead. He denied loss
of consciousness. The attending provider diagnosed an open head wound, right rib
fracture, and open wound of the right thoracic back.

He followed up at AFC three days later and reported improvement. He denied any
back or rib pain. The attending provider indicated she no longer believed a rib fracture
occurred since Mr. Leatherwood was pain-free and had free range of motion. She
released him to follow up as needed.

After working a couple of days, Mr. Leatherwood began to experience loss of
focus, increased pain, and trouble driving. He informed his supervisor, who instructed
him to return to AFC. He explained to his supervisor that he did not believe he could
safely drive to the clinic and sought care at nearby Parkwest Medical Center (PMC).

At PMC, Mr. Leatherwood reported he fell and struck his right forehead, right
ribs, and mid-back area. He also stated he briefly lost consciousness when he fell and
suffered confusion since the fall. The nursing assessment and physical exam revealed no
acute distress with normal orientation to person, place, and time. The attending physician
diagnosed a contusion from the fall after an exhaustive examination and review of
numerous diagnostic tests. The attending physician instructed Mr. Leatherwood to
follow up with his primary care physician concerning his hypertension.”

Mr. Leatherwood now seeks payment of the medical expenses he incurred at PMC
on May 2, 2017. Mayfield opposes payment on grounds the treatment was unauthorized,
unnecessary, unreasonable, and unrelated to the work injury.

Objection to Admissibility of Medical Expenses
Mayfield objected to the admissibility of medical expenses, arguing that Mr.

Leatherwood failed to authenticate the medical expenses, failed to establish by expert
opinion a causal relationship between the medical expenses and the work injury, and

 

' Neither party introduced evidence whether Mayfield offered Mr. Leatherwood a panel of physicians
upon his report of a work injury and need for treatment.

* The PMC nursing triage notes indicated Mr. Leatherwood reported his fall occurred four days prior to
his hospital visit. Later, the attending physician noted Mr. Leatherwood sustained a concussion injury
twelve days before. Without further explanation, the PMC records indicated, “Injury can be coded as
occurring in home environs.”
failed to demonstrate the reasonableness and necessity of the medical expenses. Mr.
Leatherwood did not respond to Mayfield’s objection.

Rule 901 of the Tennessee Rules of Evidence requires the authentication of
proposed evidence prior to its admissibility and consideration by the trier of fact. Here,
Mr. Leatherwood failed to submit an acknowledgment, affidavit, or certification
authenticating the medical expenses. He also failed to submit an expert opinion
demonstrating the medical expenses were reasonably necessary by his work injury. See
Tenn. Code Ann. § 50-6-204(a)(1)(A). For these reasons, the Court sustains Mayfield’s
objection and excludes the medical expenses submitted by Mr. Leatherwood.

Findings of Fact and Conclusions of Law

Mr. Leatherwood need not prove every element of his claim by a preponderance of
the evidence in order to obtain relief at an Expedited Hearing. McCord v. Advantage
Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).
Instead, he must come forward with sufficient evidence from which this Court can
determine he is likely to prevail at a hearing on the merits. /d.; Tenn. Code Ann. § 50-6-

239(d)(1) (2017).

The Workers’ Compensation Law provides that the employer shall furnish, free of
charge to the employee, such medical treatment made reasonably necessary by the work
injury. When the employee expresses a need for medical care, the employer shall
designate a group of three or more independent, reputable physicians. In return, the
injured employee shall accept the medical benefits. See generally Tenn. Code Ann. § 50-
6-204.

Here, Mr. Leatherwood argued he went to PMC because of extreme pain and other
issues prevented him from driving to AFC. In response, Mayfield asserted Mr.
Leatherwood unreasonably refused the medical care it offered and unilaterally decided to
drive himself to PMC for unauthorized medical treatment that was unreasonable,
unnecessary, and unrelated to the work injury. The Court agrees with Mayfield.

To prove a compensable injury, Mr. Leatherwood must show that his work injury
arose primarily out of and in the course and scope of his employment. To do so, he must
show, to a reasonable degree of medical certainty, that the employment contributed more
than fifty percent in causing the need for medical treatment, considering all causes.
Shown to a reasonable degree of medical certainty means that, in the opinion of the
treating physician, it is more likely than not considering all causes as opposed to
speculation or possibility. See generally Tenn. Code Ann. § 50-6-102(14).

Applying the principles above, the Court finds, without question, that the written
materials are devoid of an expert opinion causally relating Mr. Leatherwood’s symptoms

3
and complaints at PMC to his work injury. Likewise, the record is silent as to the
reasonableness and necessity of the PMC emergent care. Similarly, the Court finds Mr.
Leatherwood’s explanation for seeking treatment at PMC as opposed to AFC insufficient
based upon the written materials presently before the Court. Accordingly, the Court
holds that Mr. Leatherwood failed to demonstrate he is likely to prevail at a hearing on
the merits in proving entitlement to past medical expenses and denies the requested
benefits at this time.

IT IS, THEREFORE, ORDERED as follows:

1. Mr. Leatherwood’s claim against Mayfield Dairy Farms, LLC, for past medical
expenses is denied at this time.

2. This matter is set for a Scheduling Hearing on March 26, 2018, at 1:00 p.m.
Eastern Time. The parties must call (865) 594-0091 or (toll-free) (855) 543-5041
to participate in the Scheduling Hearing. Failure to appear by telephone may
result in a determination of the issues without your further participation.

ENTERED February 12, 2018.

ToD = .

PAMELA B. JOHNSON, JUDGE
Court of Workers’ Compensation Claims

   

 

APPENDIX

The Court reviewed the entire case file in reaching its decision. Specifically, the
Court reviewed the following documents, marked as exhibits for ease of reference:

Exhibits:
1. Petition for Benefit Determination (96 pages)
a. Documents submitted by the Employee
b. Documents submitted by the Employer
2. Dispute Certification Notice (43 pages)
a. Additional Issues/Objections/Defenses submitted by Employer/Carrier
3. Request for Expedited Hearing
a. Affidavit of David Leatherwood
4. Order to Comply with 0800-02-21-.16(6)(c)*

 

> The Petition for Benefit Determination (PBD) and its attachments contained ninety-six pages of records

4
ON AU

Employee’s Table of Contents and Medical Records (33 pages)
Employer’s Table of Contents and Medical Records (14 pages)
Docketing Notice for On-The-Record Determination

Employer’s Position Statement

Employer’s Notice of Objection of Admissibility of Medical Expenses

CERTIFICATE OF SERVICE

I certify that a true and correct copy of the Expedited Hearing Order was sent to
the following recipients by the following methods of service on February 12, 2018.

 

 

Name Certified | Fax | Email | Service sent to:
Mail
Mabern Wall, xX mwall(@hdclaw.com
Joshua J. Bond, jbond@hdclaw.com
Employee’s Attorneys

 

Laurenn S. Disspayne,
Employer’s Attorney

 

 

 

xX Idisspayne(@manierherod.com

 

 

 

  

cl por S—) WLU wD DL mu HALO
PENNY SHRUM, Court Clerk Pp)
WC.CourtClerk@tn.gov

 

that were unnumbered and unindexed. The Dispute Certification Notice and its attachments contained
forty-seven pages, which included duplicate copies of medical records attached to the PBD. In its Order
to Comply, the Court ordered the parties organize the medical records under 0800-02-21-.16(6)(c). In
reaching its determination, the Court did not consider any attachments to the PBD and/or DCN unless
subsequently designated by the parties and organized under 0800-02-21-.16(6)(c).

5